Citation Nr: 0011474	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical sprain.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1967 to April 1970.  Subsequently, the veteran served in the 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision granted 
service connection for cervical sprain and assigned a 10 
percent disability rating, effective in March 1997.  That 
rating decision also denied service connection for tinnitus 
and vertigo.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected cervical sprain is 
manifested by objective evidence of mild spasm, and 
complaints of pain and discomfort.  

3.  The service-connected cervical sprain does not result in 
more than slight disability.  

4.  There is no competent medical evidence of a current 
vertigo disability; current medical diagnosis merely shows a 
history of vertigo.  

5.  There is no competent medical evidence of a current 
tinnitus disability.

6.  There is no evidence of any complaints, or diagnosis, of 
tinnitus in the veteran's service medical records.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5285, 5287, 5290 (1999).  

2.  The appellant has not presented well grounded claims for 
service connection for vertigo and tinnitus, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
cervical sprain within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During Army Reserve service the veteran attended airborne 
school which involved training in parachuting.  In May 1993 
during a parachute jump the veteran was injured upon landing.  
Specifically, upon landing he suffered a blow to the neck and 
back of the head.  Service department records indicated he 
suffered nausea, vomiting, and dizziness.  Possible cervical 
spine ligament instability was suspected.  A May 20, 1993 
consultation sheet reveals that the veteran had tenderness of 
the right upper trapezius.  X-ray examination revealed no 
fracture.  The diagnosis was "cervical muscle strain."  A 
CT of the veteran's head cervical spine was conducted; this 
examination revealed "mild cortical atrophy, no evidence of 
acute changes."  A March 1994 service department treatment 
record reveals that the veteran had onset of vertigo after 
the May 1993 closed head injury and the assessment was 
paroxysmal or positional vertigo.  In February 1996 a service 
department examination of the veteran was conducted.  On the 
medical history the examining physician noted a "history of 
vertigo secondary to a fall in 1993 last episode 4 months 
ago."  On the examination report the veteran's neck and 
spine were normal with no abnormalities noted by the 
examining physician.

In July 1997 a VA orthopedic examination of the veteran was 
conducted.  The veteran reported his inservice head and neck 
injury.  He stated that he was told that he suffered a small 
chip fracture of a cervical vertebra during the injury.  At 
this point the Board notes that this is not supported by the 
inservice or VA radiology evidence of record.  The veteran 
reported occasional pain and right parascapular discomfort 
which he treated with anti-inflammatory medications.  
Physical examination revealed "excellent range of motion of 
the cervical spine."  The veteran had extension to 40 
degrees; flexion to 40-45 degrees; rotation to 65-70 degrees 
bilaterally; and, lateral bending to 40-45 degrees 
bilaterally.  There was no tenderness to palpation but there 
was mild spasm bilaterally with it being worse on the right 
than the left.  Strength and neurologic tests were normal.  
X-ray examination revealed no fracture of dislocation of the 
cervical spine.  Degenerative changes were noted at C5, C6, 
C7 and T1.  There was some straightening of cervical lordosis 
which was attributed to strain or spasm.  The diagnosis was 
cervical sprain.  

In January 1999 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he was not under treatment for his cervical symptoms but 
that he treated his occasional pain successfully with Motrin.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).

The service connected cervical sprain is currently rated as 
10 percent disabling under diagnostic code 5290.  That rating 
contemplates slight limitation of motion of the cervical 
spine.  The next higher rating of 20 percent contemplates 
moderate limitation of motion of the cervical spine.  A 30 
percent rating, the highest rating assignable under this 
diagnostic code, contemplates severe limitation of motion of 
the cervical spine.  38 C.F.R. Part 4, § 4.71a Diagnostic 
Code 5290 (1999).  

The Board has considered rating the veteran's service 
connected cervical spine disability under other diagnostic 
codes.  Ratings of 60 and 100 percent are assignable under 
diagnostic code 5285 for residuals of a fracture of a 
vertebra.  38 C.F.R. Part 4, § 4.71a Diagnostic Code 5285 
(1999).  However, there is absolutely no evidence of record 
which shows that the veteran suffered a vertebral fracture, 
so rating under this diagnostic code would be inappropriate.  
Disability ratings of 30 and 40 percent are assignable under 
diagnostic code 5287 for ankylosis of the cervical spine.  
38 C.F.R. Part 4, § 4.71a Diagnostic Code 5287 (1999).  
Ankylosis is defined as "complete bony fixation.  38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5286 (1999).  The medical 
evidence of record reveals that there is no bony fixation of 
the veteran's cervical spine.  Rather, the evidence of record 
reveals that he has "excellent" range of motion, so rating 
under this diagnostic code would also be inappropriate.  

The competent medical evidence reveals that the veteran has 
excellent range of motion of the cervical spine.  He has 
complaints of pain which he indicates he treats successfully 
with non-prescription medication.  There is no evidence of 
tenderness, fracture, or functional impairment.  There is 
objective evidence of mild spasm on both physical and x-ray 
examination.  As such, the veteran's symptoms most nearly 
approximate the criteria contemplated by a slight impairment 
of the cervical spine under diagnostic code 5290.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected 
cervical sprain.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes, but found 
no other diagnostic code appropriate to rate the service 
connected cervical spine disability.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his cervical 
spine disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that  the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45.  The preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service connected cervical sprain.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  The veteran's claims involve an injury during a 
parachute accident which occurred during a period of active 
duty for training, which qualifies as a period of active 
military service.  38 U.S.C.A. § 101(24) (West 1991).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had vertigo and tinnitus during 
service; (2) whether he has any current vertigo and tinnitus; 
and, if so, (3) whether the current disabilities are 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As reported earlier in this decision, during Army Reserve 
service the veteran attended a airborne school which involved 
training in parachuting.  In May 1993 during a parachute jump 
the veteran was injured upon landing.  Service department 
records indicated he suffered nausea, vomiting, and 
dizziness.  The diagnosis was "cervical muscle strain."  A 
March 1994 service department treatment record reveals that 
the veteran had onset of vertigo after the May 1993 closed 
head injury wand the assessment was paroxysmal or positional 
vertigo.  In February 1996 a service department examination 
of the veteran was conducted.  on the medical history the 
examining physician noted a "history of vertigo secondary to 
a fall in 1993 last episode 4 months ago."  On the 
examination report the veteran's neck and spine were normal 
with no abnormalities noted by the examining physician.

In May 1997 a VA examination of the veteran was conducted.  
The veteran reported his inservice head and neck injury.  He 
reported that he experienced dizziness with movement of the 
head or getting up out of bed.  Neurological examination 
revealed no abnormalities.  "There is no nystagmus and 
opticokinetic nystagmus does not induce nausea."  The 
diagnostic impression was "the history is consistent with 
benign paroxysmal or positional vertigo which may reflect an 
injury to his vestibular system with the type of head trauma 
he experienced."  

In January 1999 the veteran presented sworn testimony before 
a RO hearing officer.  The veteran testified that he still 
experienced occasional dizziness especially when rising from 
laying down.  The veteran also testified that he noticed 
tinnitus, ringing in his ears, after his head injury.  
However, on continued testimony he stated that he had 
tinnitus ever since his active service in Vietnam which ended 
in 1970.  At this point the Board notes that the veteran's 
service medical records are of record.  His March 1970 
separation examination reveals normal ears and there is no 
indication of any complaints of tinnitus.  Also, there are a 
series of service medical records spanning the veteran's 
period of reserve service from 1970 until present.  These 
records contain period examination reports and audiograms, 
hearing tests.  There is no indication in any of these 
records that the veteran had any complaints, or diagnosis, of 
tinnitus.  Also, the Board notes that the service medical 
records related to the veteran's parachute accident and head 
injury do not reveal any complaints of tinnitus.  

With respect to the veteran's claim for vertigo, the Board 
acknowledges that the veteran suffered a closed head injury 
during a parachute accident in 1993.  The service medical 
records clearly show that at the time the veteran had 
complaints of nausea and vomiting as a residual of this 
injury.  However, a February 1996 service department medical 
history notes that the veteran's last episode of dizziness 
was 4 months prior.  The May 1997 VA examination also noted 
only a history of vertigo.  

The veteran has testified that he continues to suffer from 
occasional dizziness.  "The appellant's evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."   Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  The veteran's testimony 
is competent to report medical symptoms such as dizziness, 
however, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Simply put there is no medical diagnosis of dizziness or 
vertigo since approximately November 1995.  As such, there is 
no competent medical evidence of a current disability.  With 
no competent medical evidence of a current vertigo 
disability, the veteran's claim cannot be well grounded.  See 
Caluza, 7 Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed)

With respect to the veteran's claim for tinnitus, except for 
the veteran's hearing testimony, there is no evidence of 
record to support this claim.  There is no indication in any 
of the veteran's service medical records that he had any 
complaints of tinnitus.  There is no indication that tinnitus 
was complained of after his parachute accident.  As for the 
veteran's assertion that he suffered tinnitus ever since 
Vietnam, there is a record of over 20 years of reserve 
service medical records which are completely devoid of any 
such complaints.  The veteran's 1970 separation examination 
report does not show any tinnitus and the number of reserve 
service medical records showing hearing tests do not show 
that the veteran ever complained of tinnitus.  Also the 
veteran did not report tinnitus during the 1997 VA 
examination.  Simply put, there is no computet medical 
evidence of any current tinnitus and no evidence of any 
tinnitus during service.  Therefore the veteran does not meet 
any of the elements required for this claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506.

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

A rating in excess of 10 percent for cervical sprain is 
denied.

Because it is not well-grounded, the veteran's claim for 
service connection for vertigo is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for tinnitus is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

